            Case 2:20-cv-00538-GMN-VCF Document 44 Filed 02/02/21 Page 1 of 4




1

2

3

4                                        UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6                                                        ***
      ERIC KOHLI,
7
                            Plaintiff,
8                                                             2:20-cv-00538-GMN-VCF
      vs.
9                                                             ORDER

10    AJAY G. DAYAL, et al.,                                  MOTION FOR ORDER TO SHOW CAUSE
                                                              [ECF No. 42]
11                          Defendants.

12          Before the court is plaintiff Eric Kohli’s motion for order to show cause. (ECF No. 42). The
13   Court grants the motion in part.
14          I.      Background
15          Plaintiff Kohli brings claims against the defendants related to unpaid work that he alleges he
16   performed as an employee over a period of several months: the claims are for non-payment of wages,
17   breach of duty as an employer, claims pursuant to FLSA, 29 U.S.C. §201 et seq, and the Nevada Wage
18   and Hours Laws (“NWHL”) NRS Ch. 608, unjust enrichment, breach of contract, retaliation and
19   wrongful termination, bad faith, fraud, extortion and involuntary servitude, and intentional infliction of
20   emotional distress. (See ECF No. 17).
21          The Court held a hearing on multiple motions in December 2020. (ECF No. 39). The Court
22   found that defendants have not complied with this Court’s previous discovery order (ECF No. 27).
23   Defendants also did not respond to plaintiff’s second motion to compel and to show cause (ECF Nos. 28
24   and 29). The Court ordered defendants to (1) serve complete responses to all discovery and (2) pay $500
25

                                                          1
           Case 2:20-cv-00538-GMN-VCF Document 44 Filed 02/02/21 Page 2 of 4




1    in sanctions to the crime victim’s fund by January 8, 20201 and ordered defendants to pay $500 in

2    sanctions to the crime victim’s fund. (ECF No. 39).

3           Plaintiff argues in his motion for an order to show cause that defendants should be held in

4    contempt because defendants have not complied with this Court’s order regarding the discovery

5    responses. (ECF No. 42 at 1). The plaintiff asks the Court to enter default judgment against the

6    defendants as sanctions. (Id. at 6). Defendants have not filed a response and the time to do so has passed.

7    The Court has checked with the clerk’s office, and to date, defendants have also not paid the $500 in

8    sanctions per the Court’s order. (ECF No. 39).

9           II.     Discussion

10          “The district court has wide discretion in controlling discovery." Little v. City of Seattle, 863

11   F.2d 681, 685 (9th Cir. 1988). The federal rules of civil procedure, “should be construed, administered,

12   and employed by the court and the parties to secure the just, speedy, and inexpensive determination of

13   every action and proceeding.” FRCP 1. Under its inherent power, a court may assess attorney's fees or

14   other sanctions for the willful disobedience of a court order. Chambers v. NASCO, Inc., 501 U.S. 32, 45,

15   111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991). A court's inherent powers “are governed not by rule or statute

16   but by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

17   and expeditious disposition of cases.” Id. at 43. Under LR 7-2(d), the failure of an opposing party to file

18   points and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion

19   for attorney’s fees, constitutes a consent to the granting of the motion.

20          Pursuant to Local Rule IA 11-8, “[t]he Court may, after notice and opportunity to be heard,

21   impose any and all appropriate sanctions on an attorney or party who, without just cause…(c) Fails to

22   comply with these Rules; or (d) Fails to comply with any order of this Court.”

23          Since the defendants have not responded to plaintiff’s motion, they have consented to granting

24   the motion. The Court finds that defendants have not complied with this Court’s order. (ECF No. 39).

25

                                                           2
           Case 2:20-cv-00538-GMN-VCF Document 44 Filed 02/02/21 Page 3 of 4




1    The Court grants plaintiff’s motion in part and orders defendants to show cause as to why this Court

2    should not recommend default judgment as a sanction in this case.

3           Accordingly,

4           IT IS ORDERED that plaintiff Eric Kohli’s motion for order to show cause (ECF No. 42) is

5    GRANTED IN PART.

6           IT IS FURTHER ORDERED that a video show cause hearing is scheduled for 10:00 AM,

7    February 22, 2021.

8           IT IS FURTHER ORDERED that defendants Ajay G Dayal, and representatives of Quantified

9    Investment Group LLC, Quantified Capital Group, LLC, Pacific Bay Lending Group, Miss Elegant

10   Expo, must also appear at the video hearing.

11          IT IS FURTHER ORDERED that on or before February 16, 2021, defendants must file with the

12   court a response showing cause as to why they should not be sanctioned for failing to comply with the

13   Court’s Order (ECF No. 39). Should defendants fail to file a response as ordered, fail to pay the

14   previously ordered $500 sanction, and/or fail to appear at the February 22, 2021 hearing, the Court may

15   impose sanctions against defendants, which may include a report and recommendation that default

16   judgment be entered against the defendants.

17          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator

18   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address(es) to be used for the video

19   conference hearing by noon, February 19, 2021.

20          IT IS FURTHER ORDERED that the following Video Conference Instructions be adhered to as

21   follows:

22          INSTRUCTIONS FOR THE VIDEO CONFERENCE:

23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the

24   hearing to the participants email provided to the Court.

25

                                                         3
     Case 2:20-cv-00538-GMN-VCF Document 44 Filed 02/02/21 Page 4 of 4




1    •   Log on to the call ten (10) minutes prior to the hearing time.

2    •   Mute your sound prior to entering the hearing.

3    •   Do not talk over one another.

4    •   State your name prior to speaking for the record.

5    •   Do not have others in the video screen or moving in the background.

6    •   No recording of the hearing.

7    •   No forwarding of any video conference invitations.

8    •   Unauthorized users on the video conference will be removed.

9    IT IS SO ORDERED

10   DATED this 2nd day of February 2021.
                                                             _________________________
11                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                  4
